FILED
                      UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF COLUMBIA
_________________________________________                          JUN 30 2020
                                          )
                                                              Clerk, U.S. District & Bankruptcy
ILYA LIVIZ, et al.,                       )
                                                              Court for the District of Columbia
                                          )
                        Plaintiffs,       )
                                          )
             v.                           ) Civil Action No. 20-1771 (UNA)
                                          )
FINANCIAL INDUSTRY REGULATORY             )
AUTHORITY,                                )
                                          )
                        Defendant.        )
_________________________________________ )

                                  MEMORANDUM OPINION

       Plaintiff purports to bring this action on behalf of a class of individuals who allegedly are

subjected to unfair and deceptive regulations promulgated by the Financial Industry Regulatory

Authority. “In all courts of the United States the parties may plead and conduct their own cases

personally or by counsel[.]” 28 U.S.C. § 1654. Plaintiff is not an attorney, and therefore, he

may not represent the interests of others in this court or represent a class of plaintiffs. See Tracy

v. Kratovil, 798 F. App’x 665 (D.C. Cir. 2020) (per curiam); DeBrew v. Atwood, 792 F.3d 118,

132 (D.C. Cir. 2015); Georgiades v. Martin-Trigona, 729 F.2d 831, 834 (D.C. Cir. 1984); Daigle

v. Karnes, No. 10-1264, 2010 WL 3294069, at *1 (D.D.C. Aug. 21, 2010). Accordingly, the

Court will grant the application to proceed in forma pauperis, dismiss the complaint without

prejudice, and deny the motion for injunctive relief as moot. An Order is issued separately.

DATE: June 30, 2020                                   /s/
                                                      EMMET G. SULLIVAN
                                                      United States District Judge